DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 14, and 19 have been amended
Claims 9 and 10 have been canceled (and their subject matter incorporated into independent claim 1)
Claims 2, 3, 12, and 13 remain as withdrawn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 11, 15 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023815, (“Tetzlaff”), in view of US 2005/0087343, (“Du”).
Regarding Claim 1: Tetzlaff discloses a system for use in pumping fluids in a borehole ([0002], “Electrical submersible pumps (ESP) are widely used to pump oil production wells.”), comprising: an electric submersible pumping system (11) comprising a submersible motor (17), a submersible pump (17) powered by the submersible motor ([0018]), a motor protector (19) ([0018], “A third module comprises a protective member or seal section 19 coupled between pump 15 and motor 17.”), and a thrust bearing system (37, 39), the thrust bearing system comprising: a thrust bearing (39); and a thrust runner (37) mounted to a shaft (25) and positioned adjacent the thrust bearing for rotation by the shaft relative to the thrust bearing (As shown in at least Figure 3; [0022]), an upper region (Interpreted as the region above the thrust runner as shown in Figure 3) above the thrust runner being placed in communication with a lower region (Interpreted as the region below the thrust runner as shown in Figure 3) below the thrust runner via a passageway (65, 67) located at or proximate the shaft to vent gas away from the lower region (As shown in at least Figure 3; The passageway 65 67 is located within the thrust runner 37 and as such is interpreted as being located proximate to the shaft; [0028], “Coolant port 67 may extend axially or it may incline relative to axis 26. Helical groove 65 and coolant port 67 define a continuous flow passage for coolant fluid, namely a small portion of the well fluid being pumped. Some of the upward flowing well fluid diverts up helical groove 65 and out coolant port 67, cooling the interface between thrust runner 37 and bushing 39.” The passageway is disclosed as being used to provide a pumping force to coolant, the passageway is capable of the recited intended use of also pumping gas such that the passageway can broadly be interpreted as forming a gas vent); however, Tetzlaff does not explicitly disclose the thrust bearing system being in the motor protector or submersible motor
Du teaches a submersible pumping apparatus similar in design to that of Tetzlaff and further teaches a submersible motor (14), a motor protector (16), a pump (12), and a shaft mounted via thrust bearings within the motor protector ([0003] – [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the thrust bearing assembly of Tetzlaff in the motor protector of Tetzlaff, as the use of such thrust bearings in a motor protector is well known in the art, as evidenced by Du, with the predicted results that the thrust bearing will act to appropriately mount and stabilize the shaft. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 5: Tetzlaff in view of Du teaches the system as recited in claim 1; Tetzlaff further discloses wherein the passageway is canted to enhance a positive pumping action ([0028], “Coolant port 67 may extend axially or it may incline relative to axis 26. Helical groove 65 and coolant port 67 define a continuous flow passage for coolant fluid, namely a small portion of the well fluid being pumped. Some of the upward flowing well fluid diverts up helical groove 65 and out coolant port 67, cooling the interface between thrust runner 37 and bushing 39.”; A helical groove is interpreted as being a canted groove).  
Regarding Claim 6: Tetzlaff in view of Du teaches the system as recited in claim 1; Tetzlaff further discloses wherein the passageway is helical ([0028], “Coolant port 67 may extend axially or it may incline relative to axis 26. Helical groove 65 and coolant port 67 define a continuous flow passage for coolant fluid, namely a small portion of the well fluid being pumped. Some of the upward flowing well fluid diverts up helical groove 
Regarding Claim 11: Tetzlaff discloses a system, comprising ([0002], “Electrical submersible pumps (ESP) are widely used to pump oil production wells.”): a shaft (25), a thrust bearing (39), and a thrust runner (37) coupled to the shaft and rotatable by the shaft (As shown in at least Figure 3; [0022]), the thrust runner being positioned adjacent the thrust bearing to enable the thrust bearing to resist axial loading along the shaft (As shown in at least Figure 3), venting gas (As shown in at least Figure 3; The passageway 65 67 is located within the thrust runner 37 and as such is interpreted as being located proximate to the shaft; [0028], “Coolant port 67 may extend axially or it may incline relative to axis 26. Helical groove 65 and coolant port 67 define a continuous flow passage for coolant fluid, namely a small portion of the well fluid being pumped. Some of the upward flowing well fluid diverts up helical groove 65 and out coolant port 67, cooling the interface between thrust runner 37 and bushing 39.” The passageway is disclosed as being used to provide a pumping force to coolant, the passageway is capable of the recited intended use of also pumping gas such that the passageway can broadly be interpreted as forming a gas vent) accumulated in a region below the thrust runner via a passageway (65, 67) from the region below (Interpreted as the region below the thrust runner as shown in Figure 3) the thrust runner to a region above the thrust runner (Interpreted as the region above the thrust runner as shown in Figure 3); however, Tetzlaff fails to explicitly disclose the recited features as being place in a motor protector 
Du teaches a submersible pumping apparatus similar in design to that of Tetzlaff and further teaches a submersible motor (14), a motor protector (16), a pump (12), and a shaft mounted via thrust bearings within the motor protector ([0003] – [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the thrust bearing assembly of Tetzlaff in the motor protector of Tetzlaff, as the use of such thrust bearings in a motor protector is well known in the art, as evidenced by Du, with the predicted results that the thrust bearing will act to appropriately mount and stabilize the shaft. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Once combined, Tetzlaff in view of Du teaches a motor protector with the recited features.
Regarding Claim 15: Tetzlaff in view of Du teaches the system as recited in claim 11; Tetzlaff further discloses wherein the passageway is canted in a manner to facilitate a pumping action ([0028], “Coolant port 67 may extend axially or it may incline relative to axis 26. Helical groove 65 and coolant port 67 define a continuous flow passage for coolant fluid, namely a small portion of the well fluid being pumped. Some of the upward flowing well fluid diverts up helical groove 65 and out coolant port 67, cooling the interface between thrust runner 37 and bushing 39.”; A helical groove is interpreted as being a canted groove).
Regarding Claim 16: Tetzlaff in view of Du teaches the system as recited in claim 11; Tetzlaff further discloses wherein the passageway comprises an eccentric opening to facilitate a pumping action (As shown in at least Figure 5; The exit of the 
Regarding Claim 17: Claim 17 is directed towards the method of usual operation of the apparatus as described by Tetzlaff as shown in the aforesaid rejection of claim 1. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02. 
Regarding Claim 19: Claim 19 is directed towards the method of usual operation of the apparatus as described by Tetzlaff in view of Du as shown in the aforesaid rejection of claim 9. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023815, (“Tetzlaff”), in view of US 2005/0087343, (“Du”), and US 2012/0263610, (“Craig”).
Regarding Claim 4: Tetzlaff in view of Du teaches the system as recited in claim 1; however, Tetzlaff fails to disclose wherein the passageway comprises a passageway formed as a channel in an outer surface of the shaft.  
Craig teaches a submersible pumping apparatus similar in design to that of Tetzlaff and further teaches a passageway formed as a channel in an outer surface of the shaft (43) ([0027]; As shown in at least Figure 2) which is utilized to perform a pumping action within the submersible pump.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the axial passageway disposed along an outer surface of the shaft as taught by Craig to the region bounded by the thrust runner of Tetzlaff with the predicted results that such a feature will increase the cooling effect provided to the thrust runner by providing additional cooling flow past the thrust runner.
Regarding Claim 20: Claim 20 is directed towards the method of usual operation of the apparatus as described by Tetzlaff in view of Du and Craig as shown in the aforesaid rejection of claim 4. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0023815, (“Tetzlaff”), in view of US 2005/0087343, (“Du”), and US Patent 3,718,379, (“Williams”).
Regarding Claim 7: Tetzlaff in view of Du discloses the system as recited in claim 1; however, Tetzlaff fails to explicitly disclose the presence of a pumping feature disposed along an outer surface of the thrust runner, the pumping feature working in cooperation with the passageway to enable circulation of fluid between the upper region and the lower region.  Tetzlaff discloses an arrangement of a thrust runner which utilizes a pumping feature as discussed in at least the aforesaid rejection of claim 1.
Williams teaches incorporating a pumping feature (28) on the external diameter of a rotating shaft (17) (Column 9, Lines 64 – 70).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the machined pumping grooves of Williams along an outer surface of the thrust runner of Tetzlaff with the predicted results that such pumping grooves will provide a hydrodynamic bearing effect to the outer circumference of the thrust runner (Williams, Column 10, Lines 5 – 10).
Once combined, Tetzlaff in view of Du and Williams teaches the pumping feature working in cooperation with the passageway to enable circulation of fluid between the upper region and the lower region.
Regarding Claim 8: Tetzlaff in view of Du and Williams teaches the system as recited in claim 7; once combined, Williams further teaches wherein the pumping feature comprises a groove (28) angled from vertical to promote a pumping action (As shown in at least Figure 9).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023815, (“Tetzlaff”), in view of US 2005/0087343, (“Du”), and US 2012/0263610, (“Craig”).
Regarding Claim 14: Tetzlaff in view of Du teaches the system as recited in claim 11; however, Tetzlaff fails to explicitly disclose wherein the passageway extends along an outer surface of the shaft from the region below the thrust runner to the region above the thrust runner.  
Craig teaches a submersible pumping apparatus similar in design to that of Tetzlaff and further teaches an passageway extending along an outer surface of the shaft (43) ([0027]; As shown in at least Figure 2) which is utilized to perform a pumping action within the submersible pump.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the axial passageway disposed along an outer surface of the shaft as taught by Craig to the region bounded by the thrust runner of Tetzlaff with the predicted results that such a feature will increase the cooling effect provided to the thrust runner by providing additional cooling flow past the thrust runner.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023815, (“Tetzlaff”), in view of US 2005/0087343, (“Du”), and US 2015/0188384, (“Rumbaugh”).
Regarding Claim 18: Tetzlaff in view of Du discloses the system as recited in claim 1; however, Tetzlaff does not explicitly disclose the thrust bearing system being in the submersible motor.  
Rumbaugh teaches a submersible pumping apparatus similar in design to that of Tetzlaff and further teaches a submersible motor (17), a motor protector (19), a pump (21), and the use of thrust bearings in the submersible motor ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the thrust bearing assembly of Tetzlaff in the submersible motor of Tetzlaff, as the use of such thrust bearings in a submersible motor is well known in the art, as evidenced by Rumbaugh, with the predicted results that the thrust bearing will act to appropriately mount and stabilize the shaft. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 18 is directed towards the method of usual operation of the apparatus as described by Tetzlaff in view of Du and Rumbaugh as shown in the aforesaid rejection. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be .

Response to Arguments
Applicant's arguments filed 2021.03.05 have been fully considered but they are not persuasive. Applicant argues that the helical groove of Tetzlaff would not be utilized in a motor protector or a submersible motor as taught by Du as the helical groove of Tetzlaff is located in the pump and utilize coolant (from the well fluid being pumped) passing through the helical groove. However, none of Tetzlaff, Du, or Rumbaugh teach that coolant is not utilized in either of a motor protector or a submersible motor. In response to applicant's argument that Tetzlaff’s helical groove serves a completely different purpose (disclosed as providing cooling), the fact that applicant has recognized another advantage (venting gas away from the region below the thrust runner) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner additionally indicates that Applicant has failed to provide substantive arguments as to why the passageway of Tetzlaff is incapable of performing the intended use of providing a gas vent during the pumping action of the disclosed passageway and further notes that the instant claims do not indicate that the passageway is not capable of or does not provide a pumping action or a liquid passageway. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
	/PATRICK HAMO/           Primary Examiner, Art Unit 3746